Exhibit 10.1

 

NON-RECOURSE FACTORING AND SECURITY AGREEMENT

 

This NON-RECOURSE FACTORING AGREEMENT (the “Agreement”) effective this 11th day
of June, 2020 (the “Effective Date”) between Sysorex, Inc., a Nevada
corporation, and Sysorex Government Services, Inc., a Virginia corporation, both
having their place of business at 13880 Dulles Corner Lane, Suite 175, Herndon,
VA 20171 (hereinafter “Seller”), and SouthStar Financial, LLC, its affiliates,
successors and/or assigns, as their interests may appear, having its place of
business at 840 Lowcountry Blvd., Mount Pleasant, SC 29464 (hereinafter
“Purchaser” and collectively with the Seller, the “Parties” or singularly a
“Party”).

 

As evidenced by the Parties’ signatures below, and in consideration of the
obligations as set forth in this Agreement and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereby agree as follows:

 

1. PURCHASE OF ACCOUNTS. From time to time, Seller may tender to Purchaser some
or all of its Accounts which are defined as Seller’s right to payment or
“Payment Intangible”, whether or not earned by performance: (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of; (ii) for services rendered or to be rendered; or (iii) as otherwise defined
in the UCC. All of Seller’s said Accounts, irrespective of whether same are
purchased by Purchaser are herein called “Account(s),” Purchaser is not
obligated to purchase any Account tendered and shall have the right to purchase
such Accounts tendered as Purchaser, in its sole and absolute discretion, shall
determine. Purchaser will evidence its agreement to purchase specific
Accounts(s) tendered by issuance of its check or wire transfer to Seller in the
amount set forth in the Paragraph entitled “PAYMENT FOR ACCOUNTS.” Purchaser may
also issue a Grouped Schedule of Accounts upon which Purchaser, in its sole and
absolute discretion, shall have the right to group said Accounts tendered. Said
Accounts and/or grouped accounts, which are purchased, are hereinafter
collectively called “Purchased Account(s).”

 

2. PAYMENT TO SELLER FOR ACCOUNTS. Upon acceptance of an Account for purchase,
Purchaser will pay to Seller, as the Purchase Price for the Purchased Accounts,
an amount up to eighty-five percent (85%) of the face amount thereof, or such
lesser percentage as Purchaser and Seller shall agree upon (the “Purchase
Price”). Seller shall deliver the original invoices relating to Purchased
Accounts to Purchaser at such time, and such Purchased Accounts shall be deemed
sold and assigned to Purchaser at such time without any formal or additional
assignments being required.

 

3. CHARGES & REPAYMENT. In consideration of the purchase of said Purchased
Account(s), and in further consideration of Purchaser purchasing the Purchased
Account(s), Seller agrees to pay Purchaser an amount equal to zero and 80/100
percent (0.80%) of the face amount thereof for the first ten (10) day period
after payment for such Account is transmitted to Purchaser plus zero and 90/100
percent (0.90%) for each additional ten (10) day period or part thereof,
calculated from the date of purchase until payments received by Purchaser in
collected funds on said Purchase Account(s) equals the Purchase Price of the
Purchased Account(s) plus all Charges due Purchaser from Seller at the time. An
additional one and 00/100 percent (1.00%) per ten (10) day period will be
charged for Invoices exceeding sixty (60) days from invoice date.

1

 

  

The Seller may require additional funding in order to fund its ordinary and
necessary business expenses (“Overadvance”), and the Purchaser may agree to
provide the Overadvance in its sole discretion. In the event of an Overadvance,
Seller agrees to pay Purchaser an amount equal to one and 60/100 percent (1.60%)
of the amount of the Overadvance for the first ten (10) day period after the
Overadvance is transmitted to Purchaser plus one and 90/100 percent (1.90%) for
each additional ten (10) day period or part thereof until payments received by
Purchaser in collected funds equals the amount of the Overadvance, plus all
Charges due Purchaser from Seller at the time. Under this Paragraph 3, funds are
considered “collected funds” three (3) business days after receipt by Purchaser
assuming same is in fact collected.

 

Seller further agrees in consideration for the Purchased Accounts that Seller
will pay a transactional administrative fee in the amount of Fifty and 00/100
Dollars ($50) for each new Account Debtor submitted and an amount equal to zero
and 25/100 percent (0.25%) of the face amount thereof that includes any
handling, collecting, mailing, quality assuring, insuring the risk,
transmitting, and performing certain data processing services with respect to
the maintenance and servicing of the Purchased Accounts. All amounts payable by
Seller to Purchaser pursuant to this Paragraph 3 are collectively referred to as
“Charges.” The calculation by Purchaser of all Charges pursuant to this
Paragraph 3 shall be deemed proper and accepted by Seller, and Seller agrees to
waive and forfeit any claim that the Charges are incorrect, unless Seller
contests in writing the Charges within thirty

(30) days following the end of the month when such Charge is calculated. Seller
further acknowledges and agrees that the Charges set forth in this Paragraph 3,
and all other fees and obligations payable by the Seller under this Agreement
are valid and reasonable.

 

In order to recoup any unpaid Charges, collect payments misdirected to Seller by
account debtors, or otherwise secure Seller’s obligations to the Purchaser,
Seller authorizes Purchaser to initiate electronic debit or credit entries
through the ACH system to any deposit account of Seller, and Seller agrees to
execute any ACH forms required by any financial institution in order to
effectuate an ACH. The Seller agrees to be bound by the ACH rules set forth by
the National Automated Clearing House Association (“NACHA”).

 

2

 

 

4. PAYMENT TO SELLER UPON COLLECTION. Provided Seller is not and has not been in
default to Purchaser under this Agreement, Purchase Money Financing Addendum,
any other addendum to this Agreement or other financial or leasing accommodation
between the Parties or affiliates of the Parties, upon Purchaser’s receipt of
payment(s) on Purchased Accounts, Purchaser shall transfer to Seller on the
Friday of the week following the receipt of payment(s) from the Account Debtor
an amount equal to the difference between the amount of aggregate receipt of
payments on the Accounts, less the sum of (a) the aggregate Purchase Price of
such Purchased Accounts, (b) all Charges or other amounts or accruals then due
Purchaser from Seller under this Agreement, and (c) any reserves Purchaser
elects to establish to secure payment of any other Purchased Accounts. The
amount to be remitted to the Seller pursuant to this Paragraph 4 shall be deemed
proper and accepted by Seller, and Seller agrees to waive and forfeit any claim
that the amount of remittance is incorrect, unless Seller contests in writing
the remittance amount within thirty (30) days following the end of the month
when such Charge remittance is calculated.

 

5. RESERVE ACCOUNT. If the Purchaser believes in good faith that: (i) the credit
risk of any Accounts are subject to a material change; (ii) any Account or
Account Debtor will violate the Purchaser’s underwriting standards; (iii) the
Seller’s financial position has deteriorated; (iv) an increased risk exists that
Seller will default on any obligation whether under this Agreement, Purchase
Order Financing Addendum, any other addendum, or any other agreement to provide
financial accommodations or lease between the Seller and Purchaser or their
affiliates (collectively, “Factoring Documents”); (v) a legal or indemnity risk
exists related to the Factoring Documents that may require Purchaser to fund
legal expenses and costs; or (vi) the Seller is in default of this Agreement,
Purchase Money Financing Addendum, any other addendum, or any other agreement to
provide financial accommodations or lease between the Seller and Purchaser or
their affiliates, the Purchaser in its sole discretion may reduce the discount
percentage set forth in Paragraph 3, not make future purchases of Accounts,
and/or establish a reserve account and holdback from payments due to the Seller
under Paragraph 4 in order to provide adequate security (the “Reserve Account”).

 

6. PURCHASER’S RIGHT. At any time after purchase of the Account, Purchaser shall
have the right to notify the “Account Debtor”—the person obligated to pay an
Account—of Purchaser’s rights with respect to the Account and to notify Account
Debtor to make payment of the Account directly to Purchaser. Seller agrees that
Purchaser may charge an administrative fee of 5% of the invoice amount for any
Purchased Account payments received by Seller, hereinafter “misdirected
payments,” at Purchaser’s sole discretion. Purchase and Seller agree that if
Seller receives a misdirected payment, Seller may notify Purchaser and remit the
misdirected payment to Purchaser within forty-eight (48) hours without penalty.
If Seller shall be in Default (as hereafter defined) to Purchaser hereunder,
Purchaser shall also have the right in its name to compromise or extend the time
for payment of any Account for such amounts, and upon such terms as Purchaser
may determine; to demand, collect, receive and sue for any and all amounts due
or to become due on the Accounts, and to take control of cash and other proceeds
of any Accounts. Seller hereby irrevocably authorizes any officer of Purchaser
designated by Purchaser to act for Seller; to endorse Seller’s name upon notes,
acceptance, checks, drafts, money orders other evidence of payment or collateral
that may come into Purchaser’s possession; to sign Seller’s name on any invoice,
freight bill, bill of lading storage or warehouse receipt, or other instrument
or document in respect to any Account; to sign Seller’s name on notices to
Account Debtors; to send notices and verifications of Accounts to and collect
Accounts from Account Debtors, and to open Seller’s mail and take and endorse
payment for Accounts. Seller shall in all other ways do all acts and things
necessary or appropriate to protect, preserve and realize upon the Accounts for
the benefit of Purchaser and to carry out this Agreement and shall not
interfere, directly or indirectly, with any of the rights given Purchaser in
this Paragraph. Seller hereby ratifies and approves all acts of Purchaser’s
designated officer, and such officer shall not be liable for any acts of
omission or commission, nor for any error of judgment or mistake of fact or law,
except in the case of fraud or willful misconduct. The powers granted in this
Paragraph are coupled with an interest and are irrevocable while any Purchased
Accounts are unpaid or sums are otherwise owed by Seller to Purchaser and until
this agreement is terminated.

3

 

  

7. REPRESENTATIONS, WARRANTIES & COVENANTS. To induce Purchaser to Purchase
Accounts from Seller, with full knowledge that the truth and accuracy of the
following are being relied upon by the Purchaser in the purchase of and payment
for the Purchased Accounts, Seller represents, warrants and covenants to
Purchaser and agrees that: (a) Seller is the sole and absolute owner of each
Account and has full legal right to make said sale, assignment and transfer
thereof hereunder; (b) The correct amount owed on each Account is as set forth
on the document tendering such Account to Purchaser and such amount is not in
dispute; (c) The payment of each Account is not contingent upon the fulfillment
of any obligation or condition, past or future, and any and all obligations
required of the Seller with regard to such Account have been fulfilled by
Seller; (d) Each Account is based on an actual sale and delivery of goods and/or
services actually rendered for which an invoice has been tendered to the Account
Debtor, is presently due and owing to Seller, is not past due or in default ,
has not been previously sold, assigned, transferred or pledged, and is free of
any encumbrance or lien; (e) There are no defenses, offset, recoupment’s, or
counterclaims with respect to any of the Accounts and no agreement has been made
under which the Account Debtor may claim any recoupment, deduction or discount,
except as otherwise stated in any of the invoices submitted to Purchaser in
connection with the tender of such Account for purchase (f) Upon purchase,
Seller will convey to Purchaser good and marketable title to each Purchased
Account free and clear of all liens and encumbrances which shall thereafter be
the sole and exclusive property of the Purchaser; (g) Upon purchase, Seller will
not contact or otherwise communicate with Debtor on such purchased account in
relation to the payment thereupon without the express consent of Purchaser; (h)
Each Account Debtor is not insolvent as the term is defined in the United States
Bankruptcy Code; (i) All Accounts, now existing or hereafter arising, shall
comply with each and every one of the representations, warranties, covenants and
agreements referred to in this Paragraph and as otherwise supplemented pursuant
to this Agreement; (j) All sales and other taxes imposed with respect to the
Account have been remitted by Seller to the Internal Revenue Service or other
state or local taxing authority, including – but not limited to – 941
withholding taxes; (k) All invoices with respect to Purchased Accounts shall
state that the Account is payable to purchaser at purchaser’s address; (l) No
Purchased Account is evidenced by a note or other instrument; (m) if Seller does
not meet the Minimum Amount listed in Paragraph 11.c., all payments received for
unfactored invoices will incur a 2% administrative charge; (n) Seller will not
directly or indirectly influence any Account Debtor from making payment directly
to Purchaser, and acknowledges and agrees that any breach of this representation
or receipt of funds directly from an Account Debtor will constitute conversion
and/or theft of Purchaser’s property; (o) Seller has not entered or will not
into any financial accommodation arrangement with any person who collects
repayment by debiting an Account or Deposit Account of the Seller; (p) Seller
will not, during the term of this Agreement, sell, transfer, pledge, grant a
security interest in, or hypothecate any of its Accounts to any party other than
Purchaser; and (q) Seller will, at the request of Purchaser, cause its officers
and other employees to engage in commercially reasonable efforts to affect
collection of the Purchased Accounts by Purchaser.

 



4

 

 

Seller agrees to reimburse Purchaser for actual out-of-pocket costs relating to
UCC filings and searches incurred by Purchaser in connection with this
Agreement. Each Purchased Account shall be the property of the Purchaser and
shall be collected by Purchaser, and seller shall promptly endorse, transfer and
deliver the same to the Purchaser to the extent that any such payment is
received by Seller. In addition to Purchaser’s other remedies, failure to
deliver said payment in kind to Purchaser within five (5) business days of
receipt may result, at Purchaser’s option, in an additional charge to be paid by
Seller to Purchaser equal to five percent (5%) of said payment. Seller will not
change the state of its incorporation or formation, or its corporate or legal
name, without the prior written consent of Purchaser. Seller will not create any
new legal entities whatsoever without written consent by Purchaser.

 

8. GRANT OF SECURITY INTEREST; NON-RECOURSE NATURE. As security for the payment
and performance of all Seller’s present and future obligations to Purchaser
under this Agreement, or otherwise for the payment and performance of any
obligation owed to Purchaser by Seller pursuant to any other agreement or
instrument, Seller hereby transfers and grants to Purchaser a first priority
security interest in all of Seller’s presently-owned and hereafter-acquired
personal and fixture property, wherever located, including, without limitation,
all Accounts, Goods, Chattel Paper, Inventory, Equipment, Instruments,
Investment Property, Documents, Deposit Accounts, Commercial Tort Claims,
Letters-of-Credit Rights, General Intangibles including Payment Intangibles,
Patents, Software Trademarks, Trade Names, Customer Lists, Supporting
Obligations, all proceeds and products of the foregoing, including without
limitation, insurance proceeds, lock box contents and proceeds the Accounts of
the Account Debtor (the “Collateral”). Said security interest shall be a first
priority security interest described in Exhibit A attached hereto and made a
part hereof and in any additional property, if any, listed in Exhibit B attached
hereto and made a part hereof. The Collateral specifically includes, without
limitation, Sellers’ right to any and all returned or repossessed personal
property from Account Debtors and also shall include all rights of replevin,
reclamation, and stoppage in transit and all rights as a seller of goods. In the
event of any default by Seller under this Agreement and/or pursuant to any
obligation of Seller to Purchaser hereunder or otherwise, Purchaser shall have
all rights with respect to the aforesaid Collateral and a secured party under
the applicable UCC laws as hereinafter provided.

 



5

 

 

Seller hereby authorizes Purchaser to file Financing Statements and other
documents, whether or not executed by Seller, describing the Collateral
described above and ratifies the filing of such Financing Statements or other
documents filed by Purchaser prior to the execution of this Agreement, Purchaser
and Seller agree that subsequent to any termination hereof, Purchaser shall not
be obligated, nor shall Seller be authorized, to release any Security Interests
granted to Purchaser hereunder unless Purchaser and Seller have entered into a
mutual general release to Purchaser’s satisfaction. The provisions contained in
this paragraph are a material inducement for execution of this Agreement by
Purchaser. Any term used in the UCC and not specifically defined herein shall
have the meaning given to the term in the UCC.

 

9. INDEMNITY, WAIVER, AND RELEASE Seller agrees, except in the case of fraud or
willful misconduct of the Purchaser, to indemnify and hold Purchaser harmless
from all claims asserted against Purchaser subsequent to the Effective Date
related to this Agreement or the Factoring Documents, including reasonable legal
fees and costs incurred by Purchaser in defense thereof. Seller hereby waives
every present and future defense, cause of action, counterclaim or setoff, which
the Seller may now have or hereafter may have to any action by the Purchaser in
enforcing this Agreement. Seller waives any implied covenant of good faith
and/or fair dealing and ratifies and confirms whatever Purchaser may do pursuant
to the term of this Agreement. The provisions of this Paragraph 9 shall survive
the Term of this Agreement.

 

6

 

 

10. DEFAULT & REMEDIES.

 

a. Occurrence of Default. The occurrence of any one or more of the following
events shall constitute (“Default”) of this Agreement by Seller; (i) the failure
of Seller to perform any covenants or agreement contained herein; (ii) any
warranty or representation of Seller made herein shall be untrue; (iii) ceases
to do business as a going concern, merges with or into any corporation or other
legal entity, sells substantially all of its assets, or changes its composition,
form of business association or ownership without the prior written consent of
Purchaser; (iv) the death of: (a) any Seller, if seller is an individual; (b) an
individual operating as a sole proprietorship that is the Seller; (c) any person
who owns 25% or more of the economic interests in the Seller or has 50% or more
rights to control the operations of the Seller; or (d) any guarantor of this
Agreement; (v) commits an act of bankruptcy, becomes insolvent or bankrupt,
makes an assignment for the benefit of creditors or consents to the appointment
of a trustee or receiver or has either appointed for Seller or a substantial
part of its property, or has any bankruptcy reorganization or insolvency
proceedings instituted against it; (vi) a tax lien shall be filed against
Seller; (vii) Seller defaults under any agreement with any third party material
to Seller’s business or providing for the lease of real or personal property or
the repayment of money; (viii) a judgment shall be entered against Seller which
is not promptly satisfied or if a levy or attachment shall be filed against
Seller or its property; (ix) if Purchaser deems itself commercially reasonably
insecure in its expectation that Seller will fully perform all of its
obligations under this Agreement; (x) if another creditor of Seller, its parent
or an affiliate of Seller asserts any rights in, claim or security interest
against the Seller’s Collateral, accounts or other property, including – but not
limited to – offset, a security interest, foreclosure or otherwise; (xi) Seller
enters into any financial accommodation arrangement with any person who collects
repayment by debiting a Deposit Account of the Seller; and/or (xii) defaults
under any Affiliated Agreements as defined in Subsection c., below. An event of
Default shall not include the non-payment of a Purchased Account due to the
insolvency of the Account Debtor for the Purchased Account.

 

b. Remedies Upon Default. In the event a Default shall occur: Purchaser may, in
its sole discretion: (i) immediately terminate this Agreement, at which time all
amounts due and owing under the Accounts shall immediately become due and
payable without notice, institute default pricing on any and all open invoices
and retain a reserve account from payments from all the Accounts that are
Collateral; (ii) take possession of Collateral with or without judicial process;
(iii) seek to place the Seller into receivership, or other applicable state law
process, and request a court to appoint a receiver over the Seller; (iv) take
control of goods relating to any Account Seller shall pay to Purchaser all other
damages, costs and losses caused to Purchaser by reason of such Default,
including, but not limited to reasonable attorneys’ fees, court costs, other
collection expenses and all other expenses and costs incurred or paid by
Purchaser to obtain performance or to enforce any covenant or agreement of
Seller hereunder; and (v) Purchaser shall have the right to enforce all rights
which it may have with respect to the security interest granted to its pursuant
to this Agreement, and specifically, not by way of limitation, to notify and
require the U.S. Post Office to deliver Seller’s mail to Purchaser, and to open
Seller’s mail and take and endorse for deposit in the name of Seller all
payments received upon any of Seller’s Accounts and to deposit same for benefit
of Purchaser. In order to satisfy any of Seller’s obligations to Purchaser,
Seller authorizes Purchaser to initiate electronic debit or credit entries
through the ACH system to any deposit account of Seller. Purchaser shall have no
obligation to marshal any assets in favor of Seller or against or in payment of
any of the obligations of Seller secured hereby. In addition to the Charges and
other fees and obligations contained in the Agreement and due to the additional
administrative burden caused by an Event of Default, Seller shall pay an
additional default service charge of five percent (5%) of the amount of each
Account collected by Purchaser after a default hereunder by Seller.

 



7

 

 

c. Cross-Default. The Accounts provided for under this Agreement shall secure
and may be used to satisfy each and every obligation and debt of the Seller or
its affiliates under any and all agreements between the Parties, between a Party
and an affiliate of the other Party, or between affiliates of the Parties
(“Affiliated Agreements”). Upon the occurrence of Default under this Agreement,
an event of default shall be deemed to have occurred under any and all
Affiliated Agreements, and upon the occurrence of Default under an Affiliated
Agreement, an event of Default shall be deemed to have occurred under this
Agreement. Purchaser, in its sole discretion, shall be entitled to assert any
and all rights and remedies against the Seller or its affiliates, and collect
against any and all collateral, property or guaranty as provided for under this
Agreement or Affiliated Agreement. This Paragraph is specifically intended by
the Parties to be a cross-collateralization and cross-default provision so the
collection rights, collateral and other property set forth in one agreement
secures the debts and obligations of the other agreements, and vice-versa;
provided, however, that the Guarantors on the Validity Guarantees shall not be
deemed to provide any guaranty or obligation to Purchaser beyond that stated in
such Validity Guaranty.

 

SELLER WAIVES ANY REQUIREMENT THAT PURCHASER INFORM SELLER BY AFFIRMATIVE ACT OR
OTHERWISE OF ANY ACCELERATION OF SELLER’S OBLIGATIONS HEREUNDER. FURTHER,
PURCHASER’S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT ANY “DEFAULT” OR
“PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY PURCHASER OF ITS CLAIM THERETO.

 

 

11. TERM, REINSTATEMENT & MINIMUM AMOUNT.

 

a. Term of Agreement. This Agreement shall commence as of the date hereof and
shall continue in force and effect for an initial term of twelve (12) months
from the first day of the month following the date of the first Purchased
Account is purchased (“Initial Term”). Unless terminated by Seller by providing
notice to Purchaser in the manner required by Paragraph 15 not less than thirty
(30) but not more than ninety (90) days before the end of the Initial Term, this
Agreement shall automatically extend for an additional twelve (12) months
(“Renewal Term”). Seller shall be required to provide the same notice during any
and all Renewal Terms as set forth in the preceding sentence in order to
terminate this Agreement, and if no notice is provided, the Renewal Term shall
extend for an additional twelve (12) month period. All Renewal Terms and the
Initial Term are collectively referred to as the “Term.” In no event shall the
Term expire prior to all of Seller’s obligations to Purchaser under this
Agreement being satisfied, and the Term will be extended until such time.

 



8

 

 

b. Reinstatement. Notwithstanding any termination of this Agreement, Seller
hereby agrees that to the extent Purchaser receives any payment(s) from Seller
on account of Seller’s obligation to Purchaser hereunder, and such payment(s)
are subsequently invalidated, declared to be preferential and/or required to be
restored, returned or repaid to a trustee, receiver, or any other party upon any
bankruptcy, insolvency, dissolution or liquidation of Seller, then to the extent
of such invalidated payment(s), that portion of Seller’s obligation hereunder
intended to be satisfied thereby shall be deemed revived as if such payments(s)
had not been received by Purchaser and all Purchaser’s rights and remedies under
this Agreement, including – but not limited to – those contained Paragraphs 8
and 10, shall be and remain applicable and in full force and effect.

 

c. Minimum Amount. Seller agrees that if Purchaser has not purchased Accounts in
an annual period during any Initial and Renewal Term hereof which exceed
$2,000,000.00 per calendar year (“Minimum Amount”), Seller agrees to pay to
Purchaser, on demand, an additional amount equal to what the Charges provided
for elsewhere herein would have been on said Minimum Amount assuming the number
of days from the date of purchase of said Minimum Amount until receipt of
payment of said Minimum Amount is thirty one (31) days (not to exceed $70,000),
less the actual Charges paid by Seller to Purchaser during said period.

 

d. Early Termination Fee. Should this Agreement be terminated by the Seller for
any reason whatsoever, prior to the expiration of the Term, Seller shall pay the
Purchaser an early termination fee equal to fifty percent (50%) of the amount of
the charges and one hundred percent (100%) of other accruals provided for under
this Agreement, multiplied by the Minimum Amount, calculated for the period of
time that remains on the Term, not to exceed $35,000 (“Termination Fee”).

 

12. EXCLUSIVE RELATIONSHIP & RIGHT OF FIRST REFUSAL. During the Term period as
set forth in Paragraph 11, the Seller acknowledges and agrees that Purchaser has
the exclusive right to purchase Accounts from the Seller. In addition, Seller
will provide notice to Purchaser as required under Paragraph 15 within ten (10)
days of any legal and/or corporate changes in the Seller’s, including – but not
limited to – the formation of a legal entity, change in a legal structure of the
Seller, change in location of the Seller, change in driver’s license name, state
or expiration of any Seller or Guarantor or the existence of any person or
entity performing related or competing work or services that is either an
affiliate or related party to the Seller as described in this Paragraph. The
Seller acknowledges and agrees that this exclusive relationship and offer of
first refusal to purchase Accounts is material and significant consideration for
the Purchaser to enter into this Agreement.

 

9

 

  

13. NO NOTICE OF ASSIGNMENT, HYPOTHECATION, PLEDGE, ETC. BY PURCHASER. The
parties to this Agreement agree and acknowledge that the Purchaser may assign,
transfer, convey, hypothecate or pledge any or all of its Purchased Accounts,
security interests or other rights and/or obligations under this Agreement and
any related agreements and documents to any person, including – but not limited
to – any person or entity affiliated with the Purchaser or another creditor,
without the prior written consent of and without giving notice to the Seller.
The Seller further acknowledges and agrees that any assignee, transferee and/or
creditor will acquire and assume all interest and rights to payments,
enforcement of obligations and claims, and will act in the stead of the
Purchaser in every regard whatsoever with respect to all rights and claims under
this Agreement and all related agreements and documents. The Seller expressly
agrees to this Paragraph and acknowledges the validity of any future assignment,
transfer, hypothecation or pledge without the prior written consent of and
without giving notice to the Seller, and agrees that any assignment, transfer,
hypothecation or pledge by the Purchaser will not be asserted as the basis for
any defense or claim against the Purchaser, transferee, assignee and/or
creditor.

 

14. ACCOUNT DISPUTES. Seller shall notify Purchaser promptly of and, if
requested by Purchaser, will settle all disputes concerning any Purchased
Account with Purchaser’s prior approval, at Seller’s sole cost and expense.
Purchaser may, but is not required to, attempt to settle, compromise, or
litigate (collectively, “Resolve”) the dispute upon such terms as Purchaser in
its sole discretion deem advisable, for Seller’s account and risk and at
Seller’s sole expense, and Seller agrees to cooperate with Purchaser and do any
action necessary to assist with a Resolve. Upon the occurrence of an Event of
Default, Purchaser may resolve such issues with respect to any Account of
Seller.

 

15. NOTICES. Notices required or permitted hereunder shall be in writing and
shall be given by personal delivery, facsimile or certified or registered mail,
postage prepaid, to the parties at their address hereinabove set forth. Such
notices shall be deemed given when delivered or mailed as aforesaid. Either
party shall have the right to change its address by notice as herein provided.
Seller is required to provide notice to Purchaser within ten (10) business days
of any change in driver’s license name, state or expiration of any Seller or
Guarantor.

 

16. GOVERNING LAW, VENUE & ATTORNEYS’ FEES. This Agreement shall be interpreted,
construed, and governed by and under the laws of the State of South Carolina,
without regard to conflicts of law rules principles (whether of the State of
South Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of South Carolina. In the
event that any dispute whatsoever arises between the Parties in relation to or
in any way in connection with this Agreement (a “Dispute”), the Dispute shall be
brought exclusively in courts of competent jurisdiction in the State of South
Carolina, County of Charleston, and the Parties irrevocably consent to the
exclusive jurisdiction of the state and federal courts located in Charleston,
South Carolina waiving any argument as to form non-conviens; provided however,
the Purchaser may seek injunctive relief, a receivership or other equitable
relief in another jurisdiction that is deems more appropriate in the Purchaser’s
sole discretion. Seller shall be liable for all attorney’s fees and all other
costs and expenses incurred by Purchaser related to this Agreement and the
Factoring Documents.

 

10

 

  

17. WAIVER OF TRIAL BY JURY. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH
MAY RESULT FROM A JURY TRIAL AND, TO THE EXTENT PERMITTED BY LAW, THE PARTIES
HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING HEREUNDER, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY
RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

Seller Acknowledgment:

 

18. BANKRUPTCY WAIVER; CONSENT TO FILING. The Seller shall first receive the
written approval and authorization of Purchaser prior to the commencement of any
proceeding under any federal, state, or other law relating to bankruptcy,
receivership, insolvency, or other debtor relief laws initiated by or against
the Seller, whether voluntary or involuntary (“Insolvency Proceeding”), and
should the written consent of Purchaser not be received prior to the
commencement of an Insolvency Proceeding, the Seller shall consent to and/or
join any filing made or position asserted by Purchaser to dismiss such
Insolvency Proceeding based on the Seller’s failure to receive Purchaser’s
written consent as required by this Agreement or any accompanying resolution.
For the avoidance of doubt, Seller desires that this be an absolute condition
precedent, and the Seller irrevocably waives, releases, and forfeits any
objection, opposition, or other legal right it may have whatsoever to any filing
made or position asserted by Purchaser based on this Agreement or any
accompanying resolution. As such, the Seller shall not attempt to repudiate this
contractual provision by any corporate action, file any pleading or other
document in connection with an Insolvency Proceeding inconsistent with the
provisions of this Agreement. If Purchaser wishes, in its sole discretion, to
provide financial accommodations in connection with an Insolvency Proceeding,
whether as a debtor in possession lender or otherwise, the Purchaser shall
consent to and/or join any filing made or position asserted by Purchaser to
provide such financing, and the Seller irrevocably waives, releases, and
forfeits any objection, opposition, or other legal right it may have whatsoever
to Purchaser to providing financing in connection with an Insolvency Proceeding.

 

11

 

  

19. ASSIGNMENT BY PURCHASER. Purchaser, without notice to Seller, may assign and
/or pledge all of Purchaser’s rights hereunder to Purchaser’s lender and/or
insurance carrier (“Assignee”). Seller hereby consents to any such assignment
and agrees that in such event, upon request of Assignee, it will render all
acts, performance and payment directly to Assignee, and that said Assignee shall
have all of Purchaser’s rights here under but none of Purchaser’s obligations.

 

20. NO WAIVER. Waiver by Purchaser of any breach or default of this Agreement or
of any warranty, representation, covenant, obligation or guaranty herein shall
not be construed as waiver of any subsequent breach or default. Failure by
Purchaser to exercise any right or remedy hereunder shall not operate as a
waiver of any subsequent breach or default. All rights and remedies are
cumulative and not alternative. This Agreement contains the entire agreement of
the parties and may not be modified except by a written agreement executed by
Seller and Purchaser.

 

21. SEVERABILITY. If any provision of this Agreement is held or found to be
illegal, invalid or unenforceable by any statute, regulation, rule, order or
decree of any governmental authority, court, agency or exchange, such invalid
provision shall be deemed deleted here from, and the parties acknowledge and
agree that any governmental authority, court, agency or exchange shall revise
such provision to the minimum extent necessary to cure such violation. All other
provisions in this Agreement shall nevertheless continue to be binding on the
parties hereto and shall be of full force and effect.

 

22. INSURANCE REQUIREMENTS. Seller will, at Sellers sole expense, during the
Term or any renewal or extension thereof, carry in a standard company, for the
protection of itself and Purchaser, comprehensive public liability insurance,
including property damage, with limits of at least: bodily injury $1,000,000.00
each person, $2,000,000.00 each occurrence, and property damage $1,000,000.00
each occurrence. Such insurance policy shall name Purchaser as an additional
insured and a loss payee for property damage, shall be deposited with a paid
receipt with Purchaser. In addition, Purchaser may require, and Seller will
agree to carry life insurance policies on its key personal in an amount not to
exceed $250,000.00 per individual naming the Purchaser as the loss payee. The
Seller agrees that none of the insurance policies required under this Paragraph
shall not be canceled for any reason unless and until Purchaser is given fifteen
(15) days’ prior notice in writing by the insurance company. If Seller shall not
comply with this Paragraph, Purchaser may, at its option, cause insurance as
aforesaid to be issued, and in such event, Seller agrees to pay the premium for
such insurance promptly upon Purchaser’s demand or as a Charge.

 

12

 

  

23. FURTHER COOPERATION. The Parties agree to cooperate in good faith with one
another in executing any amendments to this Agreement deemed necessary to
confirm the intent of the Parties, including – but not limited to – correcting
any clerical mistakes such as page numbers, typos, missing initials, etc., and
each of the Parties agrees to execute and deliver such other and further
instruments as may be necessary to implement fully the terms of this Agreement.
The Parties further acknowledge and agree that the presence of clerical mistakes
in the Agreement is not material and do not affect the enforceability of this
Agreement.

 

24. AUTHORITY & ELECTRONIC SIGNATURES. All corporate action on the part of the
Seller and its officers, directors and stockholders necessary for the
authorization, execution and delivery of the Agreement, and the performance of
all obligations of the Seller hereunder have been taken prior to the execution
of this Agreement. When executed and delivered by the Seller, this Agreement
shall constitute valid and legally binding obligation of the Seller, enforceable
against the Seller in accordance with its terms. By executing this Agreement,
the Parties agree that the use of any electronic signatures is the legally
binding equivalent of a handwritten signature and has the same validity and
binding effect of a handwritten signature. The Seller further agrees that it
will not, at any time, repudiate the validity of this Agreement or argue that
its electronic signature is not legally binding. Seller will also not object to
the admissibility of this Agreement in the form of an electronic record, the
admissibility of a paper copy of an electronic version of the Agreement, or a
paper copy of the Agreement bearing an electronic signature on the grounds that
it is an electronic record or has an electronic signature that is not an
original or not in its original form.

 

25. REPORTING REQUIREMENTS. The Seller agrees to provide to the Purchaser
monthly Profit & Loss Statements, Balance Sheets, Accounts Receivable Aging
Summaries, Accounts Payable Aging Summaries, proof of payment to the Internal
Revenue Service or other state or local revenue agency in regards to any
installment agreement, and proof of quarterly 941 deposits for the Seller.
Seller agrees to provide annual tax returns and proof of tax payments to
Purchaser as requested. Also, the Seller agrees to use its best efforts to
provide the Purchaser with a Subordination Agreement with the Internal Revenue
Service or other state or local revenue agency for their tax liabilities in the
event that a tax liability is unsatisfied. Seller shall also provide unlimited
online access to all financed accounts receivable data including AR aging and
collection reports.

 

26. GENERAL CONSTRUCTION. Unless the context of this Agreement requires
otherwise, references to the plural include the singular, the singular includes
the plural, the part includes the whole, “including” is not limited and “or” has
the inclusive meaning represented by the phrase “and/or”. This Agreement
supersedes and replaces any and all previous agreements between the parties.

 

[THIS SPACE LEFT INTENTIONALLY BLANK]

[SIGNATURE PAGES TO FOLLOW]

 



13

 

 

Sysorex, Inc.

(the “Seller”)

 

 



 

(Seller Signature)

 

By:     Zaman Khan

Its:     Director, President & Chief Executive Officer

 

Sysorex, Inc.

(the “Seller”)

 

(Seller Signature)

 

 



 

By:     Vincent Loiacono

Its:     Chief Financial Officer

  

 

 

[Purchaser Acknowledgement Signature Page - SouthStar Non-Recourse Factoring
Agreement]



 



14

 

 

Sysorex Government Services, Inc.

(the “Seller”)

 

(Seller Signature)

 

 



 

By:     Zaman Khan

Its:     Chief Executive Officer & Authorized Representative

 

Sysorex Government Services, Inc.

(the “Seller”)

 

(Seller Signature)

 

 



 

By:      Vincent Loiacono

Its:      Chief Financial Officer & Authorized Representative

 

 

 

[Purchaser Acknowledgement Signature Page - SouthStar Non-Recourse Factoring
Agreement]

 



15

 

 

SEEN & ACKNOWLEDGED:

 

SOUTHSTAR FINACIAL, LLC.

(the “Purchaser”)

 

 



 

By: Susan E. Linney

Its: Chief Operating Officer

Date: _________________

 

 

 

[Purchaser Ackn owledgement Signature Page - SouthStar Non-Recousre Factoring
Agreement]

 

16

 

 

EXHIBIT A

(Description of Collateral)

 

ALL DEBTOR’S ASSETS, NOW OWNED OR HEREAFTER ACQUIRED, INCLUDING, WITHOUT
LIMITATION, ALL OF DEBTOR’S PRESENTLY OWNED AND HEREAFTER ACQUIRED PERSONAL AND
FIXTURE PROPERTY WHEREVER LOCATED, INCLUDING, WITHOUT LIMITATION, ALL ACCOUNTS,
GOODS, CHATTEL PAPER, INVENTORY, EQUIPMENT, INSTRUMENTS, INVESTMENT PROPERTY,
DOCUMENTS, DEPOSIT ACCOUNTS, COMMERCIAL TORT CLAIMS, LETTERS-OF-CREDIT RIGHTS,
GENERAL INTANGIBLES INCLUDING PAYMENT INTANGIBLES, PATENTS, SOFTWARE,
TRADEMARKS, TRADENAMES, CUSTOMER LISTS, SUPPORTING OBLIGATIONS, AND ALL PROCEEDS
AND PRODUCTS OF ALL THE FOREGOING, INCLUDING WITHOUT LIMITATION, INSURANCE
PROCEEDS, LOCK BOX CONTENTS, AND PROCEEDS (THE “COLLATERAL”). THE COLLATERAL
SPECIFICALLY INCLUDES, WITHOUT LIMITATION, DEBTOR’S RIGHTS TO ANY AND ALL
RETURNED AND/OR REPOSSESSED PERSONAL PROPERTY FROM ACCOUNT DEBTORS AND ALSO
SHALL INCLUDE ALL RIGHTS OF REPLEVIN, RECLAMATION, STOPPAGE IN TRANSIT, AND ALL
RIGHTS AS A SELLER OF GOODS.

 

THIS SERVES AS NOTICE THAT PURSUANT TO AN AGREEMENT BETWEEN DEBTOR AND SECURED
PARTY, DEBTOR AGREED NOT TO GRANT A SECURITY INTEREST IN ANY OF THE ABOVE
COLLATERAL TO ANY OTHER PERSON WITHOUT THE EXPRESS WRITTEN PERMISSION OF SECURED
PARTY OR PERMIT THE REPAYMENT OF ANY OBLIGATION TO ANOTHER PERSON THROUGH THE
DEBITING OF A DEPOSIT ACCOUNT OR OTHER ACCOUNT. ACCORDINGLY, THE ACCEPTANCE OF
ANY SECURITY INTEREST BY ANYONE OTHER THAN THE SECURED PARTY OR THE DEBITING OF
DEBTOR’S ACCOUNTS IS LIKELY TO CONSTITUTE TORTIOUS INTERFERENCE WITH SECURED
PARTY RIGHTS, TORTIOUS INTERFERENCE OF CONTRACT, OR COLLUSION.

 

IN THE EVENT THAT ANY ENTITY IS GRANTED A SECURITY INTEREST IN DEBTOR’S
ACCOUNTS, CHATTEL PAPER, OR GENERAL INTANGIBLES CONTRARY TO THE ABOVE, SECURED
PARTY ASSERTS A CLAIM TO THOSE ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES,
AND/OR ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.

 

 

 

[Exhibit A - Description of Collateral - SouthStar Non-Recourse Factoring
Agreement]

 



17

 

 

 

EXHIBIT B

(Additional of Collateral)

 

None.

 

 

 

 

[Exhibit B - Additional Collateral - SouthStar Non-Recourse Factoring Agreement]

 

18

 

 

 [ex10-1_001.jpg]

 

PURCHASE MONEY FINANCING ADDENDUM FOR

PURCHASE ORDER UNDER THE FACTORING AGREEMENT

 

This PURCHASE MONEY FINANCING ADDENDUM (“Addendum”) is dated as of this 11th day
of June, 2020 between Sysorex, Inx., a Nevada corporation, and Sysorex
Government Services, Inc., a Virginia corporation, (collectively, the “Seller”
or “Debtor”) and SouthStar Financial, LLC, its affiliates, successors and/or
assigns, a South Carolina limited liability company (the “Purchaser” or “Secured
Party”).

 

RECITALS

 

WHEREAS, Debtor and Secured Party are parties to a Non-Recourse Factoring and
Security Agreement dated 06/11/2020 pursuant to which Secured Party purchases
accounts from Debtor, and the Secured Party is referred to as the “Purchaser”
and the Debtor is referred to as the “Seller” (the “Factoring Agreement”), which
is incorporated herein by reference;

 

WHEREAS, Debtor may, from time to time, request financing hereunder from Secured
Party to enable Debtor to acquire goods from Suppliers for resale to Buyers
which have provided to Debtor purchase orders or other confirmation;

 

WHEREAS, in connection therewith, Debtor may request that Secured Party either
(1) cause Issuer to issue Letters of Credit to Suppliers, or (2) tender payments
directly to Suppliers for goods, in accordance with the terms and conditions
herein; and

 

NOW, THEREFORE, in consideration of the obligations and promises set forth
herein, and intending to be legally bound hereby, the Parties hereby agree as
follows:

 

AGREEMENT

 

1) Certain Definitions and Index to Definitions. Unless otherwise defined
herein, any capitalized terms used herein shall have the meanings ascribed in
the Factoring Agreement. All terms used herein that are defined in the Uniform
Commercial Code shall have the meanings ascribed thereto therein. As used
herein, the following terms shall have the following meanings:

 

a) “Account Management Fee”– The fee for the setup, management, monitoring and
collection of the Purchase Money Accommodation for administration of the
Addendum, and shall be zero and 50/100 percentage (0.50%) of each Advance, plus
any attorneys’ fees or costs related to the Advance.

 



19

 

 

 [ex10-1_001.jpg]

 

b) “Additional Advance” – Each advance, distribution or remittance which is paid
by Secured Party on behalf of or to Debtor, unless such advance, distribution or
remittance is, or is included in a Letter of Credit Advance or a Purchase Money
Advance; Additional Advances include, but are not limited to, funds for
operations, banking fees, inspection fees, customs costs and shipping fees.

 

c) “Advance” – A Letter of Credit Advance, Purchase Money Advance or Additional
Advance.

 

d) “Buyer” - A customer of Debtor, acceptable to Secured Party in its sole
discretion, which Debtor has agreed to sell Pre-Sold Goods that would create an
account under the Factoring Agreement.

  

e) “Due Date” – The earliest of:

  

i) Sixty (60) days from the date of an Advance; or

 

ii) The date on which the Subject Account arising out of the sale of Pre-Sold
Goods is purchased by the Secured Party.

 

f) “Eligible Purchase Order” – A binding purchase order issued by a Buyer to the
Debtor which specifies the terms, description of the Pre-Sold Goods, quantity,
and price of such order.

 

g) “Factoring Agreement” – As set forth in the first WHEREAS clause.

 

h) “Factoring Charges” – The all amounts chargeable as set forth in Section 3 of
the Factoring Agreement.

 

i) “Factory Purchase Order” – A written purchase order for the Pre- Sold Goods
issued by the Debtor to the Supplier and specifying the terms, description of
the goods, quantity, and price of such factory order.

 

j) “Financed Transaction” – A transaction whereby Secured Party, upon the
Debtor’s request: (i) arranges for the issuance of a Letter of Credit; or (ii)
makes a Purchase Money Advance.

 



20

 

 

 [ex10-1_001.jpg]

 

k) “Financing Request Package” – Shall include the following:

 

  i) An Eligible Purchase Order;

 

ii) A Purchase Order Acknowledgement issued by the Debtor to the Buyer;

  

iii) A Factory Purchase Order issued by the Debtor to the Supplier;

 

iv)  A Pro-forma Invoice issued by a Supplier;

 

v) An itemization of all costs related to the Financed Transaction, including
but not limited to the cost and sale price of the Pre- Sold Goods, shipping and
insurance costs, and customs duties;

 

vi) Identification of any freight forwarder, shipping company, and instructions
for delivery of the Pre-Sold Goods to the Buyer;

 

 vii) A fully executed Supplier Letter;

 

viii)“A fully executed Shipping Broker’s Agreement;

 

ix)“A fully executed Warehouse Agreement.

 

l)“Issuer” – The issuer of a Letter of Credit.

 

m)“Letter of Credit” – A letter of credit issued in favor of a Supplier.

 

i)“To enable Debtor to acquire Pre-Sold Goods;

 

ii)“In a form acceptable to Secured Party;

 

iii) Requiring inter alia, as a condition of draw by the Supplier, that the
Supplier present an inspection certificate by the Debtor or an independent
inspection service acceptable to Secured Party that the Pre- Sold Goods which
are the subject of the Letter of Credit conform to an Eligible Purchase Order;
and

 

iv) Requiring that the shipment of the Pre-Sold Goods be evidenced by a
negotiable bill of lading negotiated to the order of the Secured Party,
consigned to Secured Party or in another form acceptable to the Secured Party.

 

n) “Letter of Credit Advance” – Amounts paid by Secured Party on account of a
Letter of Credit.

 

o) “Pre-Sold Goods” – All Goods, parts, components or other tangible property
which is the subject of an Eligible Purchase Order.

 



21

 

 

 [ex10-1_001.jpg]

 

p) “Pro-forma Invoice” – A written acknowledgement issued by a Supplier
confirming receipt of a Factory Purchase Order and specifying the terms,
description of the Pre-S old Goods, quantity, and price of such order;

 

q) “Purchase Money Advance” – A payment by Secured Party to a Supplier on
account of the purchase price for Pre-Sold Goods. The Purchase Money Advance
shall be up to one hundred percent (100%) of the Pro-Forma Invoice, not to
exceed eighty percent (80%) of the Eligible Purchase Order.

 

r)“Purchase Money Accommodation” – either :

 

i) The face amount of a Letter of Credit that has not expired or been cancelled
by the Issuer; or

 

ii) The amount of an Advance other than a Letter of Credit Advance.

 

s) “Purchase Money Fee” – The product of the Purchase Money Accommodation shall
be charged a fee of zero and 90/100 percent (0.90%) for the first ten (10) day
period plus zero and 90/100 percent (0.90%) for each additional ten (10) day
period of part thereof, calculated from the date of the funding until such
payment is received. The Purchase Money Fee shall be calculated by discounting
the Pro-Forma Invoice, assuming the Pro-Forma Invoice has an advance rate of
eighty percent (80%). When the Pro-Forma Invoice does not equal eighty percent
(80%) of the Eligible Purchase Order, the fee will be charged based on a
pro-rated amount that results in the Pro-Forma Invoice equating an Advance of
eighty percent (80%). For internal calculation purposes, the Eligible Purchase
Order amount may be adjusted upwards or downwards to arrive at the necessary
amount.

 

t) “Purchase Order Acknowledgement” – A written acknowledgement issued by the
Debtor to the Buyer confirming the receipt by the Debtor of an Eligible Purchase
Order, specifying the terms, description of the Pre-Sold Goods, quantity, and
price of such order, confirming that Debtor has performed an in-person
inspection of the Pre-Sold Goods and that they will be accepted by the Buyer.

 

u) “Reserve Account” – The account between Debtor and Secured Party maintained
by Secured Party under the Factoring Agreement.

 

v) “Subject Account” – An Account created by the sale of the goods or services
by the Debtor to a Buyer which are the subject of an Eligible Purchase Order,
owing by the issuer of an Eligible Purchase Order.

 



22

 

 

 [ex10-1_001.jpg]

 

w) “Supplier” – A supplier, acceptable to Secured Party in its sole discretion,
who has agreed to sell the Pre-Sold Goods or certain parts or components of the
Pre-Sold Goods which are the subject of a Financed Transaction.

 

x) “Supplier Letter” – A letter from Supplier, with all required information
supplied, in the form attached hereto as Exhibit 1.

 

y) “Warehouse” – Segregated warehouse space in which Debtor agrees to maintain
the Pre-Sold Goods, at a location specified by Secured Party.

 

z) “Warehouse Agreement” – An agreement among a warehouse, Debtor and Secured
Party, in form acceptable to Secured Party, acknowledging Secured Party’s
security interest in the Pre-Sold Goods and providing among other things that
such Pre-Sold Goods shall not be released by the warehouse without Secured
Party’s prior written consent.

 

2) Incorporation into Factoring Agreement. This Addendum shall be deemed a part
of the Factoring Agreement, the provisions of which are incorporated herein by
reference, including – but not limited to – all default and cross-default
provisions, default fees and rates, remedies and other obligations.

 

3) Letters of Credit. Subject to the terms and conditions of this Agreement and
the Factoring Agreement:

 

a) Issuance of Letters of Credit. Secured Party may, from time to time, in its
sole discretion and at Debtor's request, cause the issuance of Letters of Credit
in an amount determined by Secured Party.

 

b) Request for Issuance. Each request by Debtor for the issuance of Letter of
Credit shall be accompanied by a Financing Request Package unless waived by
Secured Party.

 

c) Cancelation of Letters of Credit. Debtor may, from time to time, request that
Secured Party cause one or more Letters of Credit to be cancelled provided that
no draws thereunder remain outstanding. In such event, Secured Party will
request such cancellation by Issuer provided however that no Letter of Credit
shall be deemed cancelled until it is cancelled by Issuer.

 



23

 

 

 [ex10-1_001.jpg]

 

4)“Purchase Money Advances.

 

a) Secured Party may, from time to time, in its sole discretion and at Debtor’s
request, make a Purchase Money Advance.

 

b) Each request by Debtor for a Purchase Money Advance shall be accompanied by a
Financing Request Package unless waived by Secured Party.

 

5)“Reimbursement for Advances.

 

a) Debtor shall reimburse Secured Party for all Advances on or before the Due
Date. Such reimbursement may be made out of funds available to Debtor under the
Factoring Agreement as determined solely by the Secured Party.

 

b) Secured Party may charge Debtor’s Reserve Account with any past due amounts
hereunder.

 

c) Secured Party shall have no duty to inquire into the propriety of any request
by an Issuer for payment by Secured Party, and all such payments by Secured
Party shall conclusively establish Debtor’s reimbursement obligations hereunder.

 

d) To secure Debtor’s obligations hereunder, Secured Party may charge the
Reserve Account with undrawn amount of any Letters of Credit.

 

6) Security Interest. As collateral securing the Obligations, Debtor grants to
Secured Party a purchase money security interest and a continuing first priority
security interest in the Collateral. For purposes of this Agreement,
“Collateral” is defined in Section 8 of the Factoring Agreement, and also
includes – but is not limited to – the Eligible Purchase Order, Factory Purchase
Order, the Pre-sold Goods, and any Subject Account.

 

7) Sales of Accounts to Secured Party. Debtor agrees to sell to Secured Party
any and all Accounts arising out of the sale of Pre-Sold Goods which are the
subject of a Financed Transaction, and such sales price shall be reduced by the
amount of the Advance, plus any additional charges, accruals or other additions
due and owing under this Addendum or the Factoring Agreement. In the event that
Debtor fails to so sell any Account, in addition to any other remedy, Secured
Party may charge to Debtor such fees as would have been chargeable in accordance
with the Factoring Agreement if Debtor had sold such Account to Secured Party.

 



24

 

 

8)“Authorization to Secured Party.

 

a) Debtor irrevocably authorizes Secured Party at Debtor's expense, to exercise
at any time any of the following powers until all of the Obligations have been
paid in full:

 

i) Receive, take, endorse, assign, deliver, accept and deposit, in the name of
Secured Party or Debtor, proceeds of any Collateral;

 

ii) Notify any obligor obligated with respect to any Account, that all the
Debtor’s present and future Accounts have been assigned to Secured Party by
Debtor and that payment thereof is to be made to the order of and directly and
solely to Secured Party;

 

iii) Communicate directly with Debtor’s Payors to verify the amount and validity
of any Account created by Debtor;

 

iv)“File any initial financing statements and amendments thereto that:

 

(1) Indicate the collateral as all assets of the Debtor or words of similar
effect, regardless of whether any particular asset comprised in the collateral
falls within the scope of Article 9 of the UCC, or as being of an equal or
lesser scope or with greater detail;

 

(2) Contain any other information required by Part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Debtor is an organization, the type of
organization, and any organization identification number issued to the Debtor
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the collateral relates.

 

v)“Establish a Reserve Account.

 

9)“Fees. Debtor shall pay the total of:

 

a) The Account Management Fee immediately upon its accrual on the date of each
Advance; and

 

b)“The Purchase Money Fee at the Due Date; and

 

 

c) Should the Debtor default under this Addendum, the default fees, rates and
all other fees and costs set forth in Section 9 of the Factoring Agreement.

 

10) Reports of Cancelled Purchase Orders. Debtor shall immediately advise
Secured Party if and when an Eligible Purchase Order or Factory Purchase Order
has been cancelled or attempted to have been cancelled against which a Letter of
Credit has been issued or other Advance made.

 

11)“Indemnification.

 

a) Debtor unconditionally indemnifies Secured Party and holds Secured Party
harmless from any and all loss, claim or liability incurred by Secured Party
arising from this Addendum, any transactions or occurrences relating to Letters
of Credit established or opened for Debtor’s account, any other Advance, the
Collateral relating thereto and any drafts or acceptances thereunder, and all
obligations whatsoever thereunder, including any such loss or claim due to any
errors, omissions, negligence, misconduct or action taken by any Issuer or the
Debtor. This indemnity shall survive termination of this Agreement. Debtor
agrees that any charges incurred by Secured Party for Debtor’s account either by
the Issuer or the Secured Party shall be stated and conclusive on Debtor and may
be an addition to an Advance.

 

b) Secured Party shall not be responsible, and is the sole responsibility of
Debtor, for: (a) the existence, character, quality, quantity, condition,
packing, value or delivery of the goods purporting to be represented by any
documents;

(b) any difference or variation in the character, quality, quantity, condition,
packing, value or delivery of the goods from that expressed in the documents;
(c) the validity, sufficiency or genuineness of any documents presented in
connection with the drawing under the Letter of Credit, any other Advance or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, insufficient, fraudulent or forged; (d) the time,
place, manner or order in which shipment is made; partial or incomplete
shipment, or failure or omission to ship any or all of the goods referred to in
the Letters of Credit or documents related to an Advance; (e) any deviation from
instructions given by the applicant to the Issuer in connection with the Letter
of Credit; (f) delay, default, or fraud by the shipper and/or anyone else in
connection with the goods or the shipping thereof; or (g) any breach of contract
between the Buyer, Supplier, Warehouse, and any other shipper or vendors, and
the Debtor. The Parties agree that nothing in this Addendum is to impose any
obligation or liability on the Secured Party for the conditions set forth above.

 

c) Debtor agrees that any action taken by Secured Party, if taken in good faith,
or any action taken by any Issuer, under or in connection with the Letters of
Credit, or the drafts or acceptances, shall be binding on Debtor and shall not
result in any liability whatsoever of Secured Party to Debtor. In furtherance
thereof, Secured Party shall have the full right and authority to: (a) resolve
any questions of non-compliance of documents; (b) give any instructions as to
acceptance or rejection of any documents or goods; (c) execute any and all
steamship or airways guaranties (and applications therefore), indemnities or
delivery orders; (d) grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances, or documents; and (e)
agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letters of Credit, drafts or acceptances, all in Secured Party’s sole name.

 

d) Debtor agrees that: (a) any necessary import, export or other licenses or
certificates for the import or handling of the subject goods will have been
promptly procured; (b) all foreign and domestic governmental laws and
regulations in regard to the shipment and importation of the subject goods, or
the financing thereof will have been promptly and fully complied with; and (c)
any certificates in that regard that Secured Party may at any time request will
be promptly furnished. In connection herewith, Debtor warrants and represents
that all shipments made under any such Letters of Credit or other Advance are in
accordance with the laws and regulations of the countries in which the shipments
originate and terminate, and are not prohibited by any such laws and
regulations. Debtor assumes all risk, liability and responsibility for, and
agrees to pay and discharge, all present and future local, state, federal or
foreign taxes, duties, or levies. Any embargo, restriction, laws, customs or
regulations of any country, state, or other political subdivision, where the
subject goods are or may be located, or wherein payments are to be made, or
wherein drafts may be drawn, negotiated, accepted, or paid, shall be solely
Debtor’s risk, liability and responsibility.

 

12) Insurance. Debtor shall maintain or cause to be maintained at all times,
with financially sound and reputable insurers, property and casualty insurance
with respect to the Pre-Sold Goods, inventory and other Collateral subject to an
Advance naming the Secured Party. All such insurance policies shall be in such
form, substance, amounts and coverage as set forth in Section 21 of the
Factoring Agreement. Debtor shall deliver to Secured Party evidence of such
insurance.

 

[SIGNATURE PAGES TO FOLLOW]

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

 

Sysorex, Inc. (the “Seller”)

 

(Seller Signature)

 

By: Zaman Khan

Its: Director, President & Chief Executive Officer

 

 

 

 

Sysorex, Inc. (the “Seller”)

(Seller Signature)

 

By: Vincent Loiacono

Its: Chief Financial Officer

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

 

Sysorex Government Services, Inc.

(the “Seller”)

 

(Seller Signature)

 

By: Zaman Khan

Its: Chief Executive Officer & Authorized Representative

 

 

 

 

Sysorex Government Services, Inc.

(the “Seller”)

  

(Seller Signature)

 

By: Vincent Loiacono

Its: Chief Financial Officer & Authorized Representative

 

 

EXHIBIT 1

 

[insert date]

 

[insert name of supplier] [insert address of supplier]

 

Ladies and Gentlemen:

 

We provide financing to Client’s Name (“Debtor”)

 

We agree to pay $ [insert purchase price] (the “Purchase Price”) to you in
payment for the products (the “Purchased Goods”) described in purchase order #
[insert purchase order number] (the “Purchase Order”) issued to you by the
Debtor, a copy of which is attached hereto.

Upon receipt of the Purchase Price, you agree to ship all of the Purchased Goods
on or before [insert shipping date not later than two business days after
receipt of payment] (“Final Shipping Date”) to the “Ship To” address set forth
in the Purchase Order via the shipping method set forth in the Purchase Order,
fully insured by you.

If all of the Purchased Goods are not shipped in accordance with this letter
agreement, you will repay the entire Purchase Price to us by wire transfer
within three days of the Final Shipping Date. You will also repay to us, upon
demand and by wire transfer, any portion of the Purchase Price which relate to
goods shipped by you hereunder which are not free from all defects in materials,
manufacturing, and design or which do not otherwise conform with the
specifications listed on the Purchase Order. You agree not to apply the Purchase
Price to any other transaction or debt other than the Purchase Order.

 

In the event that either of us find it necessary to retain counsel in connection
with this letter agreement, the prevailing party shall recover its reasonable
attorney’s fees and expenses from the unsuccessful party.

 

Please have an authorized representative acknowledge your acceptance of this
letter agreement. The signature of the Debtor hereto shall evidence its request
that we pay the Purchase Price to you and to charge its account with us for the
payment.

 

 

  Sincerely yours,           SouthStar Financial, LLC     By:       Susan E.
Linney     Chief Operating Officer

 

 

ACKNOWLEDGED:

 

Client’s Name

 

Signature:

 

By:

Its:

 

ACCEPTED AND AGREED TO:

 

[insert name of supplier]

 

By:

Printed Name:

Title:

 

25

 

 

OFFICER’S CERTIFICATE

 

We, Nadir Ali, Douglas Cole and Zaman Khan, Directors of Sysorex, Inc. (the
“Company”), and, as such, duly authorized officers of the Company, DO HEREBY
CERTIFY, in our official capacity and not individually, that:

 

1. This Certificate is furnished in connection with that certain Non-Recourse
Factoring Agreement, Confession of Judgment and all ancillary documents,
instruments and agreements, (the “Transaction Documents”), each as may be
amended, restated, supplemented, renewed, replaced or otherwise modified from
time to time.

 

2. Each of the persons named below is the duly elected, qualified and acting
officer of the Company, holding the office set opposite his/her name, and the
signature set opposite his/her name is his/her genuine signature.

 

NAME OFFICE/TITLE SIGNATURE       Nadir Ali Director         Douglas Cole
Director         Zaman Khan Director, President     & Chief Executive Officer  
      Vincent Loiacono Chief Financial Officer  

 

3. In our capacity as Directors of the Company, we hereby certify, as required
by the Non-Recourse Factoring Agreement, Confession of Judgment and all
ancillary documents, instruments and agreements that the representations and
warranties given by the Company in the Transaction Documents are true and
correct in all respects as of the date hereof, and that the Company has
performed and complied with all material covenants, agreements, obligations and
conditions contained in the Transaction Documents that are required to be
performed or complied with by the Company on or before the date hereof.

 

4. Attached hereto as Exhibit A is a true and correct copy of the Articles of
Organization of the Company filed with the Secretary of State of Nevada,
together with any amendments thereto adopted through the date hereof, certified
by the Secretary of State of Nevada, as of the most recent practicable date, and
such Articles of Organization (i) has not been amended, altered or modified
(except as set forth therein), (ii) is in full force and effect on and as of the
date of this Certificate, and (iii) no proceeding or other action has been taken
for the amendment of the Certificate of Incorporation of the Company and no
proceeding or other action has been taken for the liquidation or dissolution of
the Company and no such proceeding or action is pending.

 

5. Attached hereto as Exhibit B is a true and correct copy of the Operating
Agreement/By-Laws of the Company and such Operating Agreement/By-Laws (i) has
not been amended, altered or modified (except as set forth therein) and (ii) is
in full force and effect on and as of the date of this Certificate.

 

6. Attached hereto as Exhibit C is a true and correct copy of resolutions
adopted by the members and managers of the Company, approving the Transaction
Documents and the transactions contemplated thereunder, which resolutions are in
full force and effect on the date hereof and have not been amended, modified,
supplemented or revoked.

 

7.“Attached hereto as Exhibit D is a true and correct copy of the Certificate of
Good Standing of the Company duly certified by the State of Nevada, on
06/11/2020, which Certificate of Good Standing is in full force and effect on
the date hereof and has not been revoked.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of 06/11/2020 .

 

 

 

  (Signature)   By: Nadir Ali   Its: Director           (Signature)   By:
Douglas Cole   Its: Director               (Signature)   By: Zaman Khan   Its:
Director, President   & Chief Executive Officer

 

26

 

 

 

Exhibit A to

Officer’s Certificate

 

Articles of Organization

  

[Attached]

 



 

 

Exhibit B to

Officer’s Certificate

 

Operating Agreement/By-Laws

 

[Attached]

 



 

 

Exhibit C to

Officer’s Certificate

 

Authorizing Resolutions

  

[Attached]

 



 

 

Exhibit D to

Officer’s Certificate

 

Certificate of Good Standing

 

 [Attached]

 



 

 

CERTIFICATE OF RESOLUTION

AUTHORIZING SALE AND ASSIGNMENT OF ACCOUNTS

BY

Sysorex, Inc. (“The Company”)

 

WHEREAS, the Company is a corporation organized and existing under the laws of
the State of Nevada, and the shareholders, officers, and/or Directors of the
Company’s Board of Directors executing this resolution below reflect all of the
necessary shareholders, officers, and/or Directors of the Board of Directors of
the Company required to vote and approve all transactions with respect to the
operations and actions of the Company; and

 

WHEREAS, the Company and its shareholders, officers, and Directors of the
Company’s Board of Directors have reviewed and contemplated the terms and
conditions of the Non-Recourse Factoring Agreement, Confession of Judgment, and
other related transaction documents dated 06/11/2020

by and between SouthStar Financial, LLC and Sysorex, Inc., a Nevada corporation
(the “Factoring Documents”) for purposes of entering into a factoring
arrangement wherein SouthStar Financial, LLC agrees to extend certain capital to
Company Legal Namefor purposes of assisting in the operation of its Company’s
business in return for being granted a security interest in the accounts
receivables and other assets of the Company, and have determined that it is
advisable and in the best interest of the Company to enter into and execute the
Factoring Documents; and

 

WHEREAS, the Company and its shareholders, officers, and/or Directors of the
Company’s Board of Directors have reviewed and contemplated the terms and
conditions of the Factoring Documents, and understands that by virtue of the
financing arrangement it is necessary that the Company grant SouthStar
Financial, LLC an Irrevocable Power of Attorney and appoint SouthStar Financial,
LLC, its special attorney in fact, or agent, with power to perform certain
actions as enumerated therein on behalf of the company in order to effectuate
the agreements entered into in the Factoring Documents, and have determined that
it is advisable and in the best interests of the Company to enter into and
execute the Factoring Documents; and

 

WHEREAS, the shareholders, officers, and/or Directors of the Company’s Board of
Directors and the Company have determined that it is advisable and in the best
interests of the Company to enter into and execute the Factoring Documents, the
granting of the Power of Attorney to SouthStar Financial, LLC, and all other
documents necessary to effectuate the factoring arrangement and agreements
between the parties; and

 

NOW THEREFORE IT IS HEREBY RESOLVED, that the Nonrecourse Factoring Agreement,
Confession of Judgement, and other related documents (hereinafter “Factoring
Documents”) dated 06/11/2020 between Sysorex, Inc., a Nevada corporation,
hereinafter referred to as (“Company”) and SouthStar Financial, LLC, its
affiliates, successors and/or assigns, as their interests may appear,
hereinafter referred to as (“Buyer” or “Purchaser”) and all other agreements and
documents connected therewith be, and the same hereby be, approved on the terms
and conditions as forth therein:

 

IT IS FURTHER RESOLVED, that an Irrevocable Power of Attorney is hereby granted
to SouthStar Financial, LLC or any person designated by SouthStar Financial,
LLC, its special attorney in fact, or agent, with power to (a) receive, take,
endorse, assign, deliver, accept and deposit, in the name of Purchaser or
Seller, any and all cash, checks, commercial paper, drafts, remittances and
other instruments and documents relating to the Collateral or the proceeds
thereof, (b) take or bring, in the name of Purchaser or Seller, all steps,
actions, suite or proceedings deemed by Purchaser necessary or desirable to
effect collection of or other realization upon the accounts and other
Collateral, (c) after an Event of Default, change the address for delivery of
mail to Seller and to receive and open mail addressed to Seller, (d) after an
Event of Default, extend the time of payment of, compromise or settle for cash,
credit, return of merchandise, and upon any terms or conditions, any and all
accounts or other Collateral which includes a monetary obligation and discharge
or release any account debtor or other obligator, without affecting any of the
Obligations, and (e) execute in the name of Seller and file against Seller in
favor of Purchaser financing statements or amendments with respect to the
Collateral, and (f) pay any sums necessary to discharge any lien or encumbrance
which is senior to Purchaser’s security interest in the Collateral, which sums
shall be included as obligations hereunder, and in connection with which sums
the Late Charge shall be due and payable, and to (g) initiate electronic debit
and/or credit entries through the ACH system to any of Seller’s accounts
maintained with Depository or at any other financial institution;

 





 

 

IT IS FURTHER RESOLVED, that any shareholder, officer, or Directors of the Board
of Directors, if any, of the Company whose name(s) is/are listed below is/are
hereby authorized and directed to negotiate, agree upon, execute and deliver,
from time to time, in the name of and behalf of the Company, such agreements,
amendments, addendum, schedules of assignment, account transmittals, documents,
instruments, certificates, financing statements, notices of further assurances,
and to perform any and all such acts and things as may be required by SouthStar
Financial, LLC, including but not limited to the authority to enter into a
Factoring Agreement, in connection with said Factoring Documents or any other
agreement or document connected therewith, in all respects and to implement the
purposes set forth in these resolutions;

 

IT IS FURTHER RESOLVED, That the Company grants SouthStar Financial, LLC the
authority to endorse its name to checks, drafts, and other instruments payable
to the Company and to receive cash therefore from any and all Customers of the
Company and to endorse checks and drafts payable to the undersigned for deposit
to the account of SouthStar Financial, LLC or to any other account at any
financial institution or bank which SouthStar Financial, LLC may designate, and
to retain such deposited funds or draw checks against same as may be determined
by SouthStar Financial, LLC;

 

IT IS FURTHER RESOLVED, That the undersigned agree that no revocation of this
authorization shall be binding until all account(s) receivable and/or other
obligations of the undersigned to SouthStar Financial, LLC are satisfied in
full, and written notice of revocation thereof has been actually received by
SouthStar Financial, LLC designated financial institution or bank, signed
jointly by the undersigned and SouthStar Financial, LLC. Such revocation shall
in all events be effective only for items received subsequent to such mutually
executed notification. Any written revocation not signed jointly by the
undersigned and SouthStar Financial, LLC shall have no force and effect;

 

IT IS FURTHER RESOLVED, That the following named persons are authorized
signatories for the Company, the signature of the undersigned shall be binding
upon the Company, and the undersigned persons are authorized to execute the
Factoring Documents in favor of SouthStar Financial, LLC:

 

NAME: TITLE: SIGNATURE:       Zaman Khan Director, President,   & Chief
Executive Officer          Vincent Loiacono Chief Financial Officer  

 

IT IS FURTHER RESOLVED, that these resolutions shall remain in full force and
effect until written notice of their amendment or repeal shall be received by
SouthStar Financial, LLC and until all indebtedness and obligations arising our
of said Factoring Documents and all other agreements and documents connected
therewith shall have been paid and satisfied in full;

 

IT IS FURTHER RESOLVED, that the Company shall first receive the written
approval and authorization of Buyer prior to the commencement of any proceeding
under any federal, state or other law relating to bankruptcy, receivership,
insolvency or other debtor relief laws initiated by or against the Company,
whether voluntary or involuntary (“Insolvency Proceeding”), and should the
written consent of Buyer not be received prior to the commencement of an
Insolvency Proceeding, the Company shall consent to and/or join any filing made
or position asserted by Buyer to dismiss such Insolvency Proceeding based on the
Company’s failure to receive Buyer’s written consent as required by this
Resolution. For the avoidance of doubt, Company desires that this be an absolute
condition precedent, and the Company irrevocably waives, releases and forfeits
any objection, opposition or other legal right it may have whatsoever to any
filing made or position asserted by Buyer based on this Resolution. As such, the
Company shall not file any pleading or other document in connection with an
Insolvency Proceeding inconsistent with the provisions of this Resolution;

 





 

 

IT IS FURTHER RESOLVED, The undersigned, the duly constituted shareholders,
officers, and/or Directors of the Board of Directors of the Company do hereby
certify that the foregoing is a true and correct copy of the resolutions duly
adopted at a meeting of the shareholders, officers, and/or Directors of the
Board of Directors of the Company, duly called, noticed and held on 06/11/2020
which meeting there was at all times present and acting a quorum of the members
of said constituting board, that said resolutions are in full force and effect;
and that the following is true and correct list of the present shareholders,
officers, and/or Directors of the Board of Directors of the Company;

 

IT IS FURTHER RESOLVED, We further certify that the foregoing resolutions are
within the Power of the directors, shareholders, or officers to pass as provided
by the bylaws, operating agreement, regulations, or partnership agreement of
this company;

 

IT IS FURTHER RESOLVED, We further certify that the members of this company
hereunder set forth have been duly elected, and as of the date hereof, hold the
offices specified and that the signatures set forth beside each name are true
and valid;

 

Sysorex, Inc.   (“The Company”)           By: Nadir Ali   Its: Director        
Sysorex, Inc.   (“The Company”)           By: Douglas Cole   Its: Director      
  Sysorex, Inc.   (“The Company”)           By: Zaman Khan   Its: Director,
President & Chief Executive Officer         Sysorex, Inc.   (“The Company”)    
        By: Vincent Loiacono   Its: Chief Financial Officer  



 

 

CERTIFICATE OF RESOLUTION

AUTHORIZING SALE AND ASSIGNMENT OF ACCOUNTS

BY

Sysorex Government Services, Inc. (“The Company”)

 

WHEREAS, the Company is a corporation organized and existing under the laws of
the State of Virginia, and the shareholders, officers, and/or Directors of the
Company’s Board of Directors executing this resolution below reflect all of the
necessary shareholders, officers, and/or Directors of the Board of Directors of
the Company required to vote and approve all transactions with respect to the
operations and actions of the Company; and

 

WHEREAS, the Company and its shareholders, officers, and Directors of the
Company’s Board of Directors have reviewed and contemplated the terms and
conditions of the Non-Recourse Factoring Agreement, Confession of Judgment, and
other related transaction documents dated 06/11/2020 by and between SouthStar
Financial, LLC and Sysorex Government Services, Inc., a Virginia corporation
(the “Factoring Documents”) for purposes of entering into a factoring
arrangement wherein SouthStar Financial, LLC agrees to extend certain capital to
Company Legal Namefor purposes of assisting in the operation of its Company’s
business in return for being granted a security interest in the accounts
receivables and other assets of the Company, and have determined that it is
advisable and in the best interest of the Company to enter into and execute the
Factoring Documents; and

 

WHEREAS, the Company and its shareholders, officers, and/or Directors of the
Company’s Board of Directors have reviewed and contemplated the terms and
conditions of the Factoring Documents, and understands that by virtue of the
financing arrangement it is necessary that the Company grant SouthStar
Financial, LLC an Irrevocable Power of Attorney and appoint SouthStar Financial,
LLC, its special attorney in fact, or agent, with power to perform certain
actions as enumerated therein on behalf of the company in order to effectuate
the agreements entered into in the Factoring Documents, and have determined that
it is advisable and in the best interests of the Company to enter into and
execute the Factoring Documents; and

 

WHEREAS, the shareholders, officers, and/or Directors of the Company’s Board of
Directors and the Company have determined that it is advisable and in the best
interests of the Company to enter into and execute the Factoring Documents, the
granting of the Power of Attorney to SouthStar Financial, LLC, and all other
documents necessary to effectuate the factoring arrangement and agreements
between the parties; and

 

NOW THEREFORE IT IS HEREBY RESOLVED, that the Nonrecourse Factoring Agreement,
Confession of Judgement, and other related documents (hereinafter “Factoring
Documents”) dated 06/11/2020 between Sysorex Government Services, Inc., a
Virginia corporation, hereinafter referred to as (“Company”) and SouthStar
Financial, LLC, its affiliates, successors and/or assigns, as their interests
may appear, hereinafter referred to as (“Buyer” or “Purchaser”) and all other
agreements and documents connected therewith be, and the same hereby be,
approved on the terms and conditions as forth therein:

 

IT IS FURTHER RESOLVED, that an Irrevocable Power of Attorney is hereby granted
to SouthStar Financial, LLC or any person designated by SouthStar Financial,
LLC, its special attorney in fact, or agent, with power to (a) receive, take,
endorse, assign, deliver, accept and deposit, in the name of Purchaser or
Seller, any and all cash, checks, commercial paper, drafts, remittances and
other instruments and documents relating to the Collateral or the proceeds
thereof, (b) take or bring, in the name of Purchaser or Seller, all steps,
actions, suite or proceedings deemed by Purchaser necessary or desirable to
effect collection of or other realization upon the accounts and other
Collateral, (c) after an Event of Default, change the address for delivery of
mail to Seller and to receive and open mail addressed to Seller, (d) after an
Event of Default, extend the time of payment of, compromise or settle for cash,
credit, return of merchandise, and upon any terms or conditions, any and all
accounts or other Collateral which includes a monetary obligation and discharge
or release any account debtor or other obligator, without affecting any of the
Obligations, and (e) execute in the name of Seller and file against Seller in
favor of Purchaser financing statements or amendments with respect to the
Collateral, and (f) pay any sums necessary to discharge any lien or encumbrance
which is senior to Purchaser’s security interest in the Collateral, which sums
shall be included as obligations hereunder, and in connection with which sums
the Late Charge shall be due and payable, and to (g) initiate electronic debit
and/or credit entries through the ACH system to any of Seller’s accounts
maintained with Depository or at any other financial institution;

 





 

 

IT IS FURTHER RESOLVED, that any shareholder, officer, or Directors of the Board
of Directors, if any, of the Company whose name(s) is/are listed below is/are
hereby authorized and directed to negotiate, agree upon, execute and deliver,
from time to time, in the name of and behalf of the Company, such agreements,
amendments, addendum, schedules of assignment, account transmittals, documents,
instruments, certificates, financing statements, notices of further assurances,
and to perform any and all such acts and things as may be required by SouthStar
Financial, LLC, including but not limited to the authority to enter into a
Factoring Agreement, in connection with said Factoring Documents or any other
agreement or document connected therewith, in all respects and to implement the
purposes set forth in these resolutions;

 

IT IS FURTHER RESOLVED, That the Company grants SouthStar Financial, LLC the
authority to endorse its name to checks, drafts, and other instruments payable
to the Company and to receive cash therefore from any and all Customers of the
Company and to endorse checks and drafts payable to the undersigned for deposit
to the account of SouthStar Financial, LLC or to any other account at any
financial institution or bank which SouthStar Financial, LLC may designate, and
to retain such deposited funds or draw checks against same as may be determined
by SouthStar Financial, LLC;

 

IT IS FURTHER RESOLVED, That the undersigned agree that no revocation of this
authorization shall be binding until all account(s) receivable and/or other
obligations of the undersigned to SouthStar Financial, LLC are satisfied in
full, and written notice of revocation thereof has been actually received by
SouthStar Financial, LLC designated financial institution or bank, signed
jointly by the undersigned and SouthStar Financial, LLC. Such revocation shall
in all events be effective only for items received subsequent to such mutually
executed notification. Any written revocation not signed jointly by the
undersigned and SouthStar Financial, LLC shall have no force and effect;

 

IT IS FURTHER RESOLVED, That the following named persons are authorized
signatories for the Company, the signature of the undersigned shall be binding
upon the Company, and the undersigned persons are authorized to execute the
Factoring Documents in favor of SouthStar Financial, LLC:

 

NAME: TITLE: SIGNATURE:       Zaman Khan Chief Executive Officer     &
Authorized Representative         Vincent Loiacono Chief Financial Officer     &
Authorized Representative  

 

IT IS FURTHER RESOLVED, that these resolutions shall remain in full force and
effect until written notice of their amendment or repeal shall be received by
SouthStar Financial, LLC and until all indebtedness and obligations arising our
of said Factoring Documents and all other agreements and documents connected
therewith shall have been paid and satisfied in full;



 

 

IT IS FURTHER RESOLVED, that the Company shall first receive the written
approval and authorization of Buyer prior to the commencement of any proceeding
under any federal, state or other law relating to bankruptcy, receivership,
insolvency or other debtor relief laws initiated by or against the Company,
whether voluntary or involuntary (“Insolvency Proceeding”), and should the
written consent of Buyer not be received prior to the commencement of an
Insolvency Proceeding, the Company shall consent to and/or join any filing made
or position asserted by Buyer to dismiss such Insolvency Proceeding based on the
Company’s failure to receive Buyer’s written consent as required by this
Resolution. For the avoidance of doubt, Company desires that this be an absolute
condition precedent, and the Company irrevocably waives, releases and forfeits
any objection, opposition or other legal right it may have whatsoever to any
filing made or position asserted by Buyer based on this Resolution. As such, the
Company shall not file any pleading or other document in connection with an
Insolvency Proceeding inconsistent with the provisions of this Resolution;

 

IT IS FURTHER RESOLVED, The undersigned, the duly constituted shareholders,
officers, and/or Directors of the Board of Directors of the Company do hereby
certify that the foregoing is a true and correct copy of the resolutions duly
adopted at a meeting of the shareholders, officers, and/or Directors of the
Board

of Directors of the Company, duly called, noticed and held on 06/11/2020 which
meeting

there was at all times present and acting a quorum of the members of said
constituting board, that said resolutions are in full force and effect; and that
the following is true and correct list of the present shareholders, officers,
and/or Directors of the Board of Directors of the Company;

 

IT IS FURTHER RESOLVED, We further certify that the foregoing resolutions are
within the Power of the directors, shareholders, or officers to pass as provided
by the bylaws, operating agreement, regulations, or partnership agreement of
this company;

 

IT IS FURTHER RESOLVED, We further certify that the members of this company
hereunder set forth have been duly elected, and as of the date hereof, hold the
offices specified and that the signatures set forth beside each name are true
and valid;

 

Sysorex Government Services, Inc.   (“The Company”)             By: Sysorex,
Inc.   Its: Sole Stockholder  

 

  By: Nadir Ali     Its: Director  

 

Sysorex Government Services, Inc.   (“The Company”)             By: Sysorex,
Inc.   Its: Sole Stockholder  

 

  By: Douglas Cole     Its: Director  

 

 





 

 

Sysorex Government Services, Inc.   (“The Company”)             By: Sysorex,
Inc.   Its: Sole Stockholder  

 

  By: Zaman Khan     Its: Director, President & Chief Executive Officer  

 

Sysorex Government Services, Inc.   (“The Company”)             By: Sysorex,
Inc.   Its: Sole Stockholder  

 

  By: Vincent Loiacono     Its: Chief Financial Officer  

 





 

 

VALIDITY OF COLLATERAL GUARANTY

 

THIS VALIDITY OF COLLATERAL GUARANTY, entered into as of the date set forth
below (the “Validity Guaranty”), by and between SouthStar Financial, LLC, its
affiliates, successors and/or assigns (the "Purchaser") and Sysorex, Inc. and
Sysorex Government Services, Inc. (collectively, the "Seller"), and in order to
induce the Purchaser to purchase certain Purchased Accounts, in consideration of
the purchases made by Purchaser, and for other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, the undersigned (the
"Guarantor") hereby individually, or jointly and severally guarantees and
covenants with Purchaser that:

 

1.All Purchased Accounts under the Nonrecourse Factoring and Security

Agreement dated 06/11/2020 , including all amendments, modifications, addenda,
and

supplements thereto (collectively, the “Factoring Agreement”), are and will be
subsisting, valid, genuine and authentic Accounts. Each and every Purchased
Account shall represent bona fide existing obligations of the Account Debtors in
the ordinary course of business which will be due and owing by the Account
Debtors, without knowledge of any right to offset, recoupment, abatement or
counterclaim and in accordance with the terms set forth on the invoice.

 

2.                   Any proceeds from Purchased Accounts received by Seller
shall be held in trust as the property of the Purchaser and will be immediately
delivered to Purchaser in the identical form as received by Seller.

 

3.                   At the request of Purchaser, the Guarantor will assist
Purchaser in the collection and liquidation of the Purchased Accounts or other
assigned Accounts. Purchaser shall use reasonable commercial efforts to affect
collection of the Purchased Accounts or Accounts; provided however, Purchaser’s
inability to affect such collection shall not relieve the Guarantor of its
obligations hereunder. In the event that a Purchased Account is not paid by the
Account Debtor within forty-five (45) days of the invoice date, within five (5)
days of the notice to Seller, Purchaser can require Seller to repurchase such
Purchased Account, or Purchaser can require Seller to substitute additional
Accounts in an equal or greater value for such Purchased Account.

 

4. The guaranty provided for under this Validity Guaranty shall secure each and
every obligation and debt of the Seller under any and all agreements between the
Seller and the Purchaser, including – but not limited to – the Factoring
Agreement. Upon the occurrence of an event of default under the Factoring
Agreement or this Validity Guaranty, such event of default shall be deemed an
event of default under any and all agreements between the parties, and the
Purchaser, in its sole discretion, shall be entitled to assert any and all
rights and remedies against the Seller or the Guarantor. This section is
specifically intended by the parties to be a cross- collateralization and
cross-default provision so the collection rights, collateral and other property
set forth in one agreement secures the debts and obligations of the other
agreements, and vice- versa. This Validity Guaranty shall be deemed to have been
made and accepted in Charleston County, South Carolina, and shall be interpreted
and the rights and liabilities of the undersigned determined in accordance with
the internal laws of the State of South Carolina. Each of the undersigned hereby
consents and submits to the jurisdiction of any federal or state court located
within South Carolina for the purpose of any suit brought hereunder.

 



 

 

5.                   All capitalized terms used in this Validity Guaranty shall
have the meaning prescribed in the Factoring Agreement if not otherwise defined
herein.

 

IN WITNESS WHEREOF, this Validity Guaranty has been duly executed and delivered
by the undersigned Guarantor this 11th day of June    , 2020.

 



GUARANTOR:             (Guarantor’s Signature)   By: Zaman Khan   Address: 9024
Haywood Ave., Lorton, VA 22079  

 



 

 

VALIDITY OF COLLATERAL GUARANTY

 

THIS VALIDITY OF COLLATERAL GUARANTY, entered into as of the date set forth
below (the “Validity Guaranty”), by and between SouthStar Financial, LLC, its
affiliates, successors and/or assigns (the "Purchaser") and Sysorex, Inc. and
Sysorex Government Services, Inc. (collectively, the "Seller"), and in order to
induce the Purchaser to purchase certain Purchased Accounts, in consideration of
the purchases made by Purchaser, and for other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, the undersigned (the
"Guarantor") hereby individually, or jointly and severally guarantees and
covenants with Purchaser that:

 

1. All Purchased Accounts under the Nonrecourse Factoring and SecurityA greement
dated 06/11/2020 , including all amendments, modifications, addenda, and
supplements thereto (collectively, the “Factoring Agreement”), are and will be
subsisting, valid, genuine and authentic Accounts. Each and every Purchased
Account shall represent bona fide existing obligations of the Account Debtors in
the ordinary course of business which will be due and owing by the Account
Debtors, without knowledge of any right to offset, recoupment, abatement or
counterclaim and in accordance with the terms set forth on the invoice.

 

2.                   Any proceeds from Purchased Accounts received by Seller
shall be held in trust as the property of the Purchaser and will be immediately
delivered to Purchaser in the identical form as received by Seller.

 

3.                   At the request of Purchaser, the Guarantor will assist
Purchaser in the collection and liquidation of the Purchased Accounts or other
assigned Accounts. Purchaser shall use reasonable commercial efforts to affect
collection of the Purchased Accounts or Accounts; provided however, Purchaser’s
inability to affect such collection shall not relieve the Guarantor of its
obligations hereunder. In the event that a Purchased Account is not paid by the
Account Debtor within forty-five (45) days of the invoice date, within five (5)
days of the notice to Seller, Purchaser can require Seller to repurchase such
Purchased Account, or Purchaser can require Seller to substitute additional
Accounts in an equal or greater value for such Purchased Account.

 

4. The guaranty provided for under this Validity Guaranty shall secure each and
every obligation and debt of the Seller under any and all agreements between the
Seller and the Purchaser, including – but not limited to – the Factoring
Agreement. Upon the occurrence of an event of default under the Factoring
Agreement or this Validity Guaranty, such event of default shall be deemed an
event of default under any and all agreements between the parties, and the
Purchaser, in its sole discretion, shall be entitled to assert any and all
rights and remedies against the Seller or the Guarantor. This section is
specifically intended by the parties to be a cross- collateralization and
cross-default provision so the collection rights, collateral and other property
set forth in one agreement secures the debts and obligations of the other
agreements, and vice- versa. This Validity Guaranty shall be deemed to have been
made and accepted in Charleston County, South Carolina, and shall be interpreted
and the rights and liabilities of the undersigned determined in accordance with
the internal laws of the State of South Carolina. Each of the undersigned hereby
consents and submits to the jurisdiction of any federal or state court located
within South Carolina for the purpose of any suit brought hereunder.

 



 

 

5.                   All capitalized terms used in this Validity Guaranty shall
have the meaning prescribed in the Factoring Agreement if not otherwise defined
herein.

 

IN WITNESS WHEREOF, this Validity Guaranty has been duly executed and delivered
by the undersigned Guarantor this 11 day of June   , 2020.

 

 

GUARANTOR:             (Guarantor’s Signature)   By: Vincent Loiacono   Address:
2603 Spartan Road Olney, MD 20832  



 



 

  

[ex10-1_002.jpg] 



 

AUTHORIZATION TO RELEASE INFORMATION

BLANKET AUTHORIZATION

 

Business Name: Sysorex, Inc. & Sysorex Government Services, Inc.     Business
Address: 13880 Dulles Corner Lane, Suite 175       Herndon, VA 20171    
Business Telephone: 703-995-4634 

  

I, Zaman Khan, authorize all trade references, sources, banking and financial
institutions, credit reporting agencies, and any other resource deemed necessary
to release credit information to SouthStar Financial, LLC or its designee(s). A
photocopy, facsimile copy, scanned copy, or any other electronic form of this
document shall remain as valid as the original.

  

I, Zaman Khan, authorize all insurance agents to list SouthStar Financial, LLC
or its designee(s) as additional insured on our General Liability Policy and
loss payee on our Commercial Auto Policy.

  

Applicant acknowledges that SouthStar Financial, and /or its affiliates,
successors and assigns, may conduct a credit investigation on applicant at any
time throughout the contract term.

  



Thank you for your assistance.         Client Name: Sysorex, Inc. & Sysorex
Government Services, Inc.         Signature:           Printed Name: Zaman Khan 
        Date: 06/11/2020  

 

 

840 Lowcountry Blvd. • Mount Pleasant, SC 29464 • (800) 763-3021

Charleston, SC (HQ) • Atlanta, GA • Charlotte, NC • Greenville, SC







 

  [ex10-1_002.jpg]

 

AUTHORIZATION TO RELEASE INFORMATION

BLANKET AUTHORIZATION



 

Business Name: Sysorex, Inc. & Sysorex Government Services, Inc.     Business
Address: 13880 Dulles Corner Lane, Suite 175       Herndon, VA 20171    
Business Telephone: 703-995-4634

 

 

I, Vincent Loiacono, authorize all trade references, sources, banking and
financial institutions, credit reporting agencies, and any other resource deemed
necessary to release credit information to SouthStar Financial, LLC or its
designee(s). A photocopy, facsimile copy, scanned copy, or any other electronic
form of this document shall remain as valid as the original.

  

I, Vincent Loiacono, authorize all insurance agents to list SouthStar Financial,
LLC or its designee(s) as additional insured on our General Liability Policy and
loss payee on our Commercial Auto Policy.

  

Applicant acknowledges that SouthStar Financial, and /or its affiliates,
successors and assigns, may conduct a credit investigation on applicant at any
time throughout the contract term.

 



Thank you for your assistance.         Client Name: Sysorex, Inc. & Sysorex
Government Services, Inc.         Signature:           Printed Name: Vincent
Loiacono         Date: 06/11/2020  

  

 



840 Lowcountry Blvd. • Mount Pleasant, SC 29464 • (800) 763-3021

Charleston, SC (HQ) • Atlanta, GA • Charlotte, NC • Greenville, SC





 

 

 [ex10-1_002.jpg]

 

  FUNDING INSTRUCTIONS  



 

Sysorex, Inc. & Sysorex Government Services, Inc.

 

Welcome to SouthStar! We look forward to this new partnership and working
together to ensure your current and future growth. Below are instructions
regarding our funding processes:

 

1).    If you will not be coming into one of our offices for closing, please
scan and email a copy of the signed, notarized documents to your Closing
Coordinator. In addition, please overnight the original documents to our
corporate office at 840 Lowcountry Blvd., Mount Pleasant, SC 29464.

 

The original documents must be sent to our corporate office no later than the
next business day following execution.

 

2).  For existing invoices, assemble copies of all invoices to be factored,
along with all support information (signed delivery tickets, trip tickets,
purchase orders, employee timesheets, etc.)

 

Exclude invoices:

 

A)Subject to any dispute, offset or those over 45 days old. B)For customers with
whom you buy and sell products or services. C)Not approved for funding by
SouthStar Financial.

 

3).  We ask that you contact all customers for which we will be factoring
invoices prior to funding. Please inform them of our relationship, and let them
know we will be contacting them shortly. This will promote a smooth transition
for your customer and help us to serve you better.

 

4). You must prominently place our remittance address onto your original
invoices:

 

SouthStar Financial, LLC

P.O. Box 2323

Mount Pleasant, SC 29465

 

5). Funding is usually available within 24 hours of receipt of your invoice(s)
and required supporting documentation.

 

6).  Refunds from your reserve account on paid invoices will be returned to you
semi-monthly provided that you have no existing disputed invoices or invoices
outstanding beyond 60 days from original invoice date.

 

 

7).  Your account information is available through our online software,
FactorFox. You can access the software through our website,
www.southstarcapital.com, and then click Client Login at the top right. Your
login information is as follows:

 

Username: vincent.loiacono@sysorexinc.com

Password: Sysorex20!

 

8).  All future funding should be uploaded to our ShareFile website. Please
include customer contact information, invoices or statements, along with a copy
of all support documentation. The website is http://
southstarcapital.sharefile.com, and your login information is as follows:

 

Username: vincent.loiacono@sysorexinc.com

Password: Sysorex20!

 



 

 



 [ex10-1_002.jpg]

 

 

WIRING INSTRUCTIONS

 





Sysorex, Inc. & Sysorex Government Services, Inc.

 

Please indicate below how funds are to be delivered to your company (check one):

 

Hold check at SouthStar office for pick-up

 

Send check via regular mail

 

ü Wire transfer funds to my account ($25 charge). Attach voided check.

 

Wiring Instructions – Please complete

 

EXACT Name on Bank Account: Inpixon Federal

 

Address on Bank Account: 13880 Dulles Corner Lane Suite 175 Herndon, VA 20171

 

Bank Name: Wells Fargo Bank, N.A

 

Bank Telephone #: 415-396-7392

 

Bank Address, City, State, Zip: 464 California St, San Francisco, CA 94104

 

Bank Account #: 000004351745021

 

Routing # (wire): 121000248

 

Routing # (ACH): 121000248

  

Signature:           Date: 06/11/2020  



  

*A fee of up to 5% will be charged if the information provided is not correct
and results in a returned wire.

 



 



 

[ex10-1_002.jpg] 

 

ACH AUTHORIZATION FORM

 

IMAGE OMITTEDDated: 06/11/2020

 

Customer Name: Sysorex, Inc. & Sysorex Government Services, Inc.

 

Customer Address: 13880 Dulles Corner Lane, Suite 175, Herndon, VA 20171

 

The Customer identified above hereby authorizes SouthStar Financial, LLC (the
“Company”) to initiate entries into my deposit, checking or savings accounts
with the financial institution identified below (the “Financial Account”).

 

 

Financial Account Information   Name of Financial Institution Wells Fargo Bank,
N.A. Address of Financial Institution 464 California St. San Fransico, CA 94104
Checking or Savings Checking Exact Name on Account Inpixon Federal Routing/ABA
Number: 121000248 Account Number: 000004351745021

 

The Customer acknowledges that the origination of ACH transactions to the
Financial Account must comply with the provisions of U.S. law. The Customer
agrees to be bound by the ACH Rules as set forth by NACHA. The Customer further
agrees that these Financial Accounts remain subject to their individual terms
and conditions, rules and regulations imposed by the respected financial
institution.

 

 

Signature:             By: Vincent Loiacono         Title: Chief Financial
Officer  

 

**Please attach a voided check**



 

 

[ex10-1_002.jpg] 

 

CONTACT INFORMATION

 

(Please include all owners and staff that we will be working with)

 

Name: Zaman Khan

Office Phone #: 7035547008

Cell Phone #: 7035547008

Home Phone #: 7035547008

Email Address: zaman.khan@sysorexinc.com

Position: CEO

  

Name: Vincent Loiacono

Office Phone #: 703-935-1588 x3018 C

ell Phone #: 703-894-8059

Home Phone #:NA

Email Address: vincent.loiacono@sysorexinc.com

Position: CFO

  

Name: Nadir Ali

Office Phone #: 408-702-2162

Cell Phone #: 650-245-0053

Home Phone #: 650-245-0053

Email Address: nali06@gmail.com

Position: Director

 

Name: Douglas D Cole

Office Phone #: 925-989-9900

Cell Phone #: 925-989-9900

Home Phone #: 925-989-9900

Email Address: dougcole@mac.com

Position: Director

 

 

840 Lowcountry Blvd. • Mount Pleasant, SC 29464 • (800) 763-3021

Charleston, SC (HQ) • Atlanta, GA • Charlotte, NC • Greenville, SC

 



 

 